[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Christian, Slip Opinion No. 2015-Ohio-3374.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3374
           THE STATE OF OHIO, APPELLANT, v. CHRISTIAN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Christian, Slip Opinion No. 2015-Ohio-3374.]
Judgment vacated and cause remanded for consideration in light of State v.
        Beverly.
(Nos. 2014-1318 and 2014-1554—Submitted August 11, 2015—Decided August
                                       25, 2015.)
 APPEAL from and CERTIFIED by the Court of Appeals for Montgomery County,
                             No. 25256, 2014-Ohio-2672.
                                 __________________
        {¶ 1} The judgment of the court of appeals is vacated and the case is
remanded to the court of appeals to consider the evidence of an enterprise in light
of State v. Beverly, Slip Opinion No. 2015-Ohio-219.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
        LANZINGER, J., dissents.
                            SUPREME COURT OF OHIO




                              __________________
       Mathias H. Heck, Montgomery County Prosecuting Attorney, and Kirsten
A. Brandt, Assistant Prosecuting Attorney, for appellant.
       Brock A. Schoenlein, for appellee.
                              __________________




                                        2